



AMENDMENT NO. 2
TO
OFFICE LEASE AGREEMENT


THIS AMENDMENT NO. 2 TO THE OFFICE LEASE AGREEMENT (“Second Amendment”) is made
and entered into effective as of February 1, 2016 (“Effective Date”), by and
between BLUME ROY BUILDING LLC, a Washington Limited Liability Company,
("Landlord") and NANOSTRING TECHNOLOGIES, INC., a Delaware corporation
("Tenant").


RECITALS


A.    Landlord and Tenant entered into a written Lease Agreement dated December
26, 2013 ("Lease"), and Lease Amendment dated November 18, 2014 wherein Tenant
rented from Landlord certain premises located at 617 Eastlake Avenue East,
Suites #410 and #500, Seattle, WA, King County, 98109 (“Premises”).

B.    Landlord and Tenant have agreed to modify the Lease to increase size of
Premises and to extend the Lease Term.


NOW, THEREFORE, in consideration of the foregoing, together with other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:


1.    The Premises consisting of Suites #410 and #500 shall be increased by an
additional 6,604 rentable square feet of space known as Suite #110, as depicted
in Exhibit A, on March 1, 2016.


2.    As of March 1, 2016, Section 2 of Lease Amendment No. 1 shall be modified
to reflect the following:


The Premises


(a) Total Rentable Area:        29,685 sq. ft.*
* Total Rentable Area will be adjusted to 27,728 if LabKey properly exercises
its right to expand into that certain 1,957 rentable square feet of space
referred to as Space B in the Initial Lease.         
(b) Floor Location:        Floors Four, Five and One                    
(c) Suite Number(s):        410, 500 and 110                    


3.    The Term of the Lease is hereby extended for a period of one hundred
thirty two (132) full calendar months, running from March 1, 2016 through
January 31, 2026.


4.    Effective March 1, 2016 through June 30, 2016, rent shall be abated for
suite 110. As of March 1, 2016, Basic Rent outlined in Section 4 Table A of
Lease Amendment No. 1 shall be modified to reflect the following.


Table A
For 29,685
 
 
 
Period
RSF
Monthly Rent
 PSF
3/1/16 - 6/30/16
23,081
$63,472.75
$33.00
7/1/16 - 2/28/17
29,685
$81,633.75
$33.00
3/1/17 - 2/28/18
29,685
$83,489.06
$33.75
3/1/18 - 2/28/19
29,685
$85,344.38
$34.50
3/1/19 - 2/29/20
29,685
$87,199.69
$35.25
3/1/20 - 2/28/21
29,685
$89,055.00
$36.00
3/1/21 - 2/28/22
29,685
$90,910.31
$36.75
3/1/22 - 2/28/23
29,685
$92,765.63
$37.50
3/1/23 - 2/29/24
29,685
$94,620.94
$38.25
3/1/24 - 2/28/25
29,685
$96,476.25
$39.00
3/1/25 - 2/28/26
29,685
$98,331.56
$39.75













1

--------------------------------------------------------------------------------





Table B
For 27,728
 
 
 
Period
RSF
Monthly Rent
 PSF
3/1/16 - 6/30/16
23,081
$63,472.75
$33.00
7/1/16 - 2/28/17
29,685
$81,633.75
$33.00
9/1/16 - 2/28/17
27,728
$76,252
$33.00
3/1/17 - 2/28/18
27,728
$77,985
$33.75
3/1/18 - 2/28/19
27,728
$79,718
$34.50
3/1/19 - 2/29/20
27,728
$81,451.00
$35.25
3/1/20 - 2/28/21
27,728
$83,184
$36.00
3/1/21 - 2/28/22
27,728
$84,917
$36.75
3/1/22 - 2/28/23
27,728
$86,650
$37.50
3/1/23 - 2/29/24
27,728
$88,383
$38.25
3/1/24 - 2/28/25
27,728
$90,116
$39.00
3/1/25 - 2/28/26
27,728
$91,849
$39.75



5.    As of the March 1, 2016, Section 5 of Lease Amendment No. 1 shall be
modified to reflect the following:    
(a) Tenant’s Proportionate Share:    36%*
*Tenant’s Proportionate Share will be adjusted to 34% if LabKey properly
exercises its right to expand into that certain 1,957 rentable square feet of
space referred to as Space B in the Initial Lease.


6.    Tenant Improvements. Landlord shall provide a tenant improvement allowance
of $66,040.00. Tenant may allocate up to 25% of the allowance toward Suite 410,
Suite 500, soft costs, or rent credit. The tenant improvement allowance shall
remain available to Tenant through February 28, 2018.


7.    Parking. In addition to the parking spaces stipulated in the Initial
Lease, and Lease Amendment No. 1, Tenant shall have the right but not the
obligation to enter into parking contracts for ten (10) additional parking
stalls, in the building’s underground parking facility at monthly market rates
(currently $250 per stall per month).


8.    Brokers. Tenant warrants to Landlord that Tenant has not dealt with any
brokerage company in connection with the negotiation or execution of this First
Amendment other than Flinn Ferguson. Tenant’s broker shall be compensated by
Landlord in connection with this Second Amendment pursuant to a separate
agreement. Landlord and Tenant shall each indemnify, defend, and hold the other
harmless from and against all costs, expenses, attorneys’ fees, liens, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under such party, other than such
party’s broker. The foregoing indemnity shall survive the expiration or earlier
termination of the Lease.


9.    Effective Date of Modifications. The amendments and modifications provided
for in this Second Amendment shall be effective upon the mutual execution and
delivery of this Second Amendment, except as otherwise expressly set forth in
this Second Amendment.


10.    Ratification. Except as specifically modified as set forth in this Second
Amendment, Landlord and Tenant ratify and confirm the Initial Lease and all
provisions contained therein as originally executed.


















2

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this First Amendment is executed effective as of the day and
year first written above.




TENANT:
NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation




By:/s/ Wayne Burns______________
WAYNE BURNS
SVP Operations & Administration








LANDLORD:
BLUME ROY BUILDING LLC,

a Washington limited liability company




By:/s/ Bruce M. Blume_____________
BRUCE M. BLUME
Manager
            


3

--------------------------------------------------------------------------------





TENANT’S ACKNOWLEDGEMENT


STATE OF WASHINGTON    )
) ss.
COUNTY OF KING        )


I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgement is the person whose true signature
appears on this document.


On this __1___ day of     February , 2016, before me before me personally
appeared WAYNE BURNS to me known to be the SVP Operations & Administration of
NANOSTRING TECHNOLOGIES, INC., the Delaware corporation that executed the within
and foregoing instrument, and acknowledged the said instrument to be the free
and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that he/she was authorized to execute said
instrument and that the seal affixed, if any is the corporate seal of said
corporation.


WITNESS my hand and official seal hereto affixed the day and year first above
written.


/s/ Julia Chandler                    
Notary Public in and for the State of     WA    ,
residing at Seattle, WA                
My commission expires: September 18, 2018    
Julia Chandler                    
[Type of Print Notary Name]








(Use This Space for Notarial Seal Stamp)




LANDLORD'S ACKNOWLEDGEMENT


STATE OF WASHINGTON    )
) ss.
COUNTY OF KING        )


I certify that I know or have satisfactory evidence that the persons appearing
before me and making this acknowledgment are the persons whose true signatures
appear on this document.


On this _2nd___ day of      February , 2016, before me personally appeared BRUCE
M. BLUME, to me known to be the Manager of BLUME ROY BUILDING LLC, the
Washington limited liability company that executed the within and foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said limited partnership, for the uses and purposes therein
mentioned, and on oath stated that he was authorized to execute said instrument.


WITNESS my hand and official seal hereto affixed the day and year first above
written.


/s/ Tara Raymond                    
Notary Public in and for the State of     WA    ,
residing at Seattle, WA                
My commission expires: April 20, 2016        
Tara Raymond                    
[Type of Print Notary Name]








(Use This Space for Notarial Seal Stamp)




4

--------------------------------------------------------------------------------





EXHIBIT A




[a101imagea01.jpg]












5